Citation Nr: 0008430	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-17 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for lumbar degenerative disc disease.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for cervical disc disease compounded by bilateral 
shoulder impingement syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to April 
1960.

The instant appeal arose from a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Manchester, New Hampshire, which denied a claim to 
reopen a claim for service connection for lumbar degenerative 
disc disease and also denied a claim for service connection 
for cervical disc disease compounded by bilateral shoulder 
impingement syndrome.

The Board of Veterans' Appeals (Board) notes that the veteran 
also initiated appeals as to claims for service connection 
for a perforated peptic ulcer and tinnitus in addition to a 
claim for an increased rating for residuals of a fracture of 
the left tibia and fibula with limitation of motion of the 
left ankle and degenerative joint disease of the left knee.  
However, as the evidence in the record before the Board does 
not show that the veteran completed his appeal by filing an 
appeal statement (VA Form 9 or its equivalent) as to those 
issues, they will not be addressed in this decision. See 
Fenderson v. West, 12 Vet. App. 19 (1999).

The claim to reopen the claim for entitlement to service 
connection for cervical disc disease compounded by bilateral 
shoulder impingement syndrome is discussed in the REMAND 
section below which follows the ORDER in this case.


FINDINGS OF FACT

1.  The RO previously denied the veteran's claim for 
entitlement to service connection for lumbar degenerative 
disc disease, most recently in April 1996.  The veteran did 
not perfect an appeal as to that decision, and it became 
final.

2.  Evidence submitted since the April 1996 decision, 
including a January 2000 opinion from a medical expert with 
the VA Veterans Health Administration (VHA), bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or with evidence previously assembled is so 
significant it must be considered in order to fairly decide 
the merits of the claim.

3.  The veteran's lumbar degenerative disc disease is shown 
to be related to his service-connected left lower extremity 
disabilities.


CONCLUSIONS OF LAW

1.  The RO's April 1996 decision denying a claim to reopen a 
claim for service connection for lumbar degenerative disc 
disease is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 20.1103 (1999).

2.  The evidence submitted since April 1996 is new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for lumbar degenerative 
disc disease have been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  Lumbar degenerative disc disease are proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in substance, that entitlement to 
service connection for lumbar degenerative disc disease is 
warranted, as he asserts that disability is a result of his 
service-connected left lower extremity disability.  The 
record shows that the veteran sustained compound, comminuted 
fractures of the tibia, fibula, and femur as a result of an 
accident in service in 1958.  The veteran is service-
connected for residuals of a fracture of the left tibia and 
fibula with limitation of motion of the left ankle and 
degenerative joint disease of the left knee in addition to 
residuals of a fracture of the left femur with scar 
formation.

A claim for service connection for lumbar degenerative disc 
disease was originally denied in a June 1975 rating decision.  
The veteran initiated an appeal, but he did not perfect the 
appeal by filing a timely VA Form 9 or its equivalent.  Thus, 
that decision became final.  Subsequent rating decisions in 
September 1982 and April 1996 found the new and material 
evidence had not been presented to reopen the claim.  He did 
not appeal the September 1982 rating decision.

The RO denied the claim for service connection for lumbar 
degenerative disc disease most recently in an April 1996 
rating decision.  At that time, the evidence of record 
included:  (1) the service medical records; (2) VA treatment 
records dated from 1975 to 1992; (3) VA examination reports 
dated from 1965 to March 1996; (4) private medical records 
dated from 1965 to 1982; and (5) hearing testimony and 
written statements provided by the veteran and his 
representative.

The pertinent records included an October 1975 VA treatment 
record which indicated that low back pain was related to the 
healed left leg fracture; a May 1995 VA treatment record 
which noted that the veteran had a limp secondary to his left 
leg injuries in service which "caused or contributed to back 
. . . arthritis . . . ."; and a March 1996 VA examination 
which noted that "[t]here is nothing in the literature that 
supports a tibia fracture as a cause or source of lumbar . . 
. degenerative disc disease and these anomalies [the lumbar 
degenerative disc disease] represent an aging process in [the 
veteran's] age population."

The basis of the RO's April 1996 denial was that additional 
evidence was new but was not material as no new evidence, 
including the March 1996 VA examination report, demonstrated 
a relationship between the lumbar degenerative disc disease 
and the service-connected left lower extremity disability or 
service.  The veteran initiated an appeal as to the April 
1996 rating decision; however, he did not perfect the appeal 
by filing a timely VA Form 9 or its equivalent.  Thus, that 
decision became final.

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for lumbar 
degenerative disc disease.  Once an RO decision becomes final 
under 38 U.S.C.A. § 7105(c), generally, absent submission of 
new and material evidence, the claim may not thereafter be 
reopened or readjudicated by the VA.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Second, the evidence must 
be shown to be actually "new," that is, not of record when 
the last final decision denying the claim was made, and 
third, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).

New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  If all three tests are satisfied, the claim 
must be reopened.  Hodge, supra.  Upon reopening the claim, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the claim may 
then be evaluated on the merits after ensuring that the duty 
to assist pursuant to 38 U.S.C.A. § 5107(b) (West 1991) has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).

Pertinent evidence associated with the claims file since 
April 1996 includes VA treatment records dated from December 
1991 to July 1998; a January 2000 VHA opinion; and written 
statements from the veteran and his representative.  Several 
VA treatment records indicated a possible or probable 
relationship between the veteran's low back problems and his 
service-connected left lower extremity disabilities, or 
manifestations thereof, including limping and leg length 
discrepancy.  Outpatient records dated in August 1994, 
February 1995, January 1997, July 1998, and November 1998 
noted that such a relationship was possible or probable.

Due to the conflicting opinions concerning whether the 
veteran's lumbar degenerative disc disease was related to his 
service-connected left leg disabilities, in December 1999, 
the Board requested a VHA opinion which addressed that 
question.  The subsequent January 2000 VHA opinion noted the 
veteran's in-service left lower extremity injuries, the 
resulting deformity of that extremity, and the subsequent 
development of degenerative lumbar spine disease.  The 
opinion noted that the claims folder had been thoroughly 
reviewed.  The opinion stated that:

[T]he lumbar degenerative disease is 
definitely related to the injury of the 
lower extremity.  Any shortening or 
malunion of the lower extremity will 
produce excess forces across the hips, as 
well as the lumbar spine, thus promoting 
any degenerative disease.  The patient 
may have the diathesis for degenerative 
disease, but this has been aggravated and 
promoted by the initial injury in 1958.

The January 2000 VHA opinion and the additional VA treatment 
records bear directly and substantially upon the specific 
matter under consideration and were not considered by the RO 
when it made its decision in April 1996.  Moreover, these 
records are so significant that they must be considered to 
fairly decide the merits of this claim.  The January 2000 VHA 
opinion and the additional VA treatment records therefore 
constitute new and material evidence under 38 C.F.R. 
§ 3.156(a), and the Board is required to reopen the 
previously denied claim of entitlement to service connection 
for lumbar degenerative disc disease.

The Board must now determine whether the veteran's claim is 
well grounded.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  To establish that 
his claim is well grounded, the veteran must produce 
competent evidence of a current disability; a disease or 
injury which was incurred in service, and a nexus between the 
disease or injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1469 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

In this case, the veteran asserts that he developed lumbar 
degenerative disc disease secondary to his service-connected 
left lower extremity disorders.  His assertions are presumed 
credible for the purpose of determining whether his claim is 
well grounded.  Considering these assertions in conjunction 
with the evidence of record, including the VA treatment 
records noted above and the January 2000 VHA opinion linking 
the lumbar degenerative disc disease to his service-connected 
left lower extremity disorders, the Board finds that the 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  

Turning to a decision on the merits of the appeal, the Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991).  Based on its review of the relevant evidence in 
this matter, it is the decision of the Board that the 
evidence supports the claim for service connection for lumbar 
degenerative disc disease.  The Board finds that the 
veteran's lumbar degenerative disc disease was effectively 
related by medical opinion to his service-connected left 
lower extremity disability.  One medical opinion attributed 
the lumbar degenerative disc disease to the aging process.  
However, several VA treatment records and a VHA opinion, 
which, significantly, addressed the nexus question directly 
and was provided after a review of the complete record, found 
a clear relationship between the lumbar degenerative disc 
disease and the service-connected left lower extremity 
disabilities.  Hence, it follows that the evidence is at 
least in relative equipoise, and service connection is 
warranted for lumbar degenerative disc disease.  38 C.F.R. 
§ 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995).


ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to lumbar degenerative disc disease having been 
submitted, the claim is reopened.  The claim for entitlement 
to service connection for lumbar degenerative disc disease is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The veteran contends that entitlement to service connection 
for cervical disc disease compounded by bilateral shoulder 
impingement syndrome is warranted, as he asserts that 
disability is a result of his service-connected left lower 
extremity disabilities.

Upon review of the record, the Board notes that a claim of 
entitlement to service connection for cervical disc disease 
compounded by bilateral shoulder impingement syndrome was 
previously denied in an April 1996 rating decision.  Although 
the veteran initiated an appeal on that issue, he did not 
perfect his appeal by filing a VA Form 9 or its equivalent.  
38 C.F.R. §§ 19.32, 20.200, 20.202, 20.302(b) (1999).  
Therefore, that decision is final.  38 U.S.C.A. § 7105 (West 
1991).  To reopen a finally denied claim, an appellant must 
submit new and material evidence.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.104 (1999).

In the February 1998 rating decision currently on appeal, the 
RO did not characterize the cervical disc disease compounded 
by bilateral shoulder impingement syndrome claim as one which 
required new and material evidence to reopen.  Thus, the RO 
did not consider or adjudicate whether new and material 
evidence had been submitted to reopen the finally denied 
claim for service connection for cervical disc disease 
compounded by bilateral shoulder impingement syndrome, nor 
was the veteran provided with the appropriate laws and 
regulations pertaining to her claim.

Notwithstanding the RO's action, the Board is required to 
address the issue of whether new and material evidence has 
been submitted so as to reopen the veteran's claim, prior to 
considering the claim on the merits.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed.Cir.1996).  
As stated in Barnett, the new and material evidence 
requirement is a material legal issue which must be addressed 
by the Board, regardless of whether the RO readjudicated the 
claim on its merits.  If the Board were to adjudicate the 
claim on the merits without resolving the new and material 
evidence issue, its actions would violate its statutory 
mandate set forth in 38 U.S.C.A. § 7104(b) and 38 U.S.C.A. 
§ 5108.  Id.  The Board deems that the veteran's earlier 
claim for service connection for cervical disc disease 
compounded by bilateral shoulder impingement syndrome 
constitutes the same claim as is at issue here; therefore, 
new and material evidence is required to reopen his claim.

In light of the above, the Board concludes that the veteran 
would be prejudiced by appellate review of his claim at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is remanded for the following actions:

The RO should take adjudicatory action on 
the matter of whether new and material 
evidence has been received to reopen the 
claim of entitlement to service 
connection for cervical disc disease 
compounded by bilateral shoulder 
impingement syndrome.  In so doing, the 
RO should consider 38 C.F.R. § 3.156(a) 
and Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  If any benefit sought is 
denied, a Supplemental Statement of the 
Case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 


- 8 -


